DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

1. (Currently Amended) A transceiver integrated circuit (IC) comprising: 
a plurality of transmitters; a plurality of receivers; 
a plurality of common pins configured to receive data for controlling the plurality of transmitters and the plurality of receivers; and 
a control circuit configured to map the data received on the common pins to a first plurality of settings of the plurality of transmitters and to a second plurality of settings of the plurality of receivers.

2. (Currently Amended) The transceiver IC of Claim 1, wherein the first plurality of settings include a plurality of transmitter enable settings for individually enabling each of the plurality of transmitters, and the second plurality of settings include a plurality of receiver enable settings for individually enabling each of the plurality of receivers.

3. (Currently Amended) The transceiver IC of Claim 1, wherein the first plurality of settings include a plurality of frequency conversion settings for each of the plurality of transmitters.

8. (Currently Amended) The transceiver IC of Claim 1, wherein a total number of the common pins is smaller than a total number of the plurality of transmitters and the plurality of receivers.

9. (Currently Amended )The transceiver IC of Claim 1, further comprising a plurality of registers storing the first plurality of settings and the second plurality of settings, wherein the control circuit comprises a register mapping circuit.

10. (Currently Amended) The transceiver IC of Claim 9, wherein the register mapping circuit comprises a register mapping table storing data mapping a value of the common pins to data stored in the plurality of registers.

11. (Currently Amended) A radio frequency (RF) communication system comprising:
a front-end system configured to receive a plurality of RF transmit signals, and to provide a plurality of RF receive signals; and
a transceiver comprising:
a plurality of transmitters configured to generate the plurality of RF transmit signals;
a plurality of receivers configured to receive the plurality of RF receive signals;
a plurality of common pins configured to receive data for controlling the plurality of transmitters and the plurality of receivers; and
a control circuit configured to map the data received on the common pins to a first plurality of settings of the plurality of transmitters and to a second plurality of settings of the plurality of receivers.

12. (Currently Amended) The RF communication system of Claim 11, wherein the RF communication system further comprises a baseband processor configured to provide in-phase (I) transmit data and quadrature-phase (Q) transmit data to the plurality of transmitters, and to receive I receive data and Q receive data from the plurality of receivers.
13. (Currently Amended) The RF communication system of Claim 11, wherein the first plurality of settings include a plurality of transmitter enable settings for individually enabling each of the plurality of transmitters, and the second plurality of settings include a plurality of receiver enable settings for individually enabling each of the plurality of receivers.

14. (Currently Amended) A method of transceiver configuration, the method comprising:
receiving data controlling a plurality of transmitters and a plurality of receivers on a plurality of common pins of a transceiver IC; and
mapping the data received on the common pins to a first plurality of settings of the plurality of transmitters and to a second plurality of settings of the plurality of receivers using a control circuit of the transceiver IC.

15. (Currently Amended) The method of Claim 14, wherein the first plurality of settings include a plurality of transmitter enable settings for individually enabling each of the plurality of transmitters, and the second plurality of settings include a plurality of receiver enable settings for individually enabling each of the plurality of receivers.

16. (Currently Amended) The method of Claim 14, wherein the first plurality of settings include a plurality of frequency conversion settings for each of the plurality of transmitters, and the second plurality of settings include a plurality of frequency conversion settings for each of the plurality of receivers.

20. (Currently Amended) The method of Claim 19, further comprising mapping a value of the common pins to data stored in the plurality of registers using a mapping table.

Claims 4-7 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 17-19 all depend from claim 14, therefore they are also objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0113016 A1), hereinafter “Kim” in view of Chan et al. (US 9,007,202 B1), hereinafter “Chan”.
Regarding claim 1, Kim illustrates a transceiver integrated circuit (IC) (radio 60 of Figure 2) comprising: a plurality of transmitters (RF transmitters 68, 70 ,80); a plurality of receivers (RF receivers 76, 78, 80); a plurality of common pins (conductor wires 88 and 98) configured to receive data (from the host interface 62 or the host device 18-32) for controlling the transmitters and the receivers; and a control circuit (baseband processing module 64 and mode managing module 175 shown in Figure 11B) configured to map the data received on the common pins to a first plurality of settings of the transmitters (selection modes, frequency bands, types of modulation schemes, second half of paragraph [0056] and paragraph [0059]) and to a second plurality of settings of the receivers (the settings 179 of baseband processing of a receiver shown in Figure 11B, paragraph [0098]).
Although Kim teaches in paragraph [0064] that the baseband processing module (64) and the memory (66) may be implemented on one integrated circuit, and the rest of the circuits of the radio (60) may be integrated on other integrated circuit, Kim fails to show or teach that conductor wires used for controlling the settings of the transmitters and the receivers by the baseband processing module are common pins as recited in claim 1.  
Chan illustrates a printed circuit board (13) of a tracking and monitoring system in Figure 1 comprising at least: a microcontroller 15 including pints (17); and an RF transceiver (19) including pints (21). Chan teaches that pins to be used when the microcontroller and the RF transceivers were implemented on the printed circuit board for performing data transmission and/or reception controlled by the microcontroller (col. 8, line 51 to col. 9, line 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Chan to implement Kim’s conductor wires with numbers of pins when the baseband processing module (64) and the memory (66) are integrated into an integrated circuit or chip, and the transmitters and the receivers are integrated into a transceiver integrated circuit or chip to enable the baseband processing module to perform transmission and reception settings on the transmitters and the receivers to improve the data transmissions and data receptions of the transmitters and the receivers.
Regarding independent claim 11, claim 11 recites a radio frequency (RF) communication system (a wireless communication device shown in Kim’s Figure 2) comprising: a front-end system (the host interface 62 or the host device 18-32) configured to receive a plurality of RF transmit signals, and to provide a plurality of RF receive signals; and a transceiver which includes the same claimed elements and the same features as the transceiver IC recited in claim 1 for the same reasons described in claim 1 above.
Regarding claim 14, claim 14 is a method claim and recites the same features in the method steps as recited in claim 1 for the same reasons described in claim 1 above.
Regarding claims 2, 13, and 15, as discussed in Kim’s paragraphs [0059]-[0061], wherein the first plurality of settings include a plurality of transmitter enable settings for individually enabling each of the transmitters, and the second plurality of settings include a plurality of receiver enable settings for individually enabling each of the receivers to optionally perform one or more of the operations of the transmitters and/or the receivers selected by the T/R module (74) to save power or energy on the non-selected transmitters and receivers.
Regarding claims 3-6 and 16-17, as discussed in Kim’s paragraphs [0066], [0067], [0069], and [0070], and shown in Figures 3 and 4, wherein the first plurality of settings include a plurality of frequency conversion settings for each of the transmitters, and wherein the frequency conversion settings include at least one numerically controlled oscillator (NCO) setting (inherently, the frequency conversion settings for each of the transmitters are performed by the upconversion module 81 based on the LO module 100); wherein the second plurality of settings include a plurality of frequency conversion settings for each of the plurality of receivers (inherently, the frequency conversion settings for each of the receivers are performed by the down conversion module 107 based on the LO module 100); and wherein the first plurality of settings include a plurality of gain settings of the plurality of transmitters (inherently, the gain settings of each of the transmitters are performed by the power amplifier (PA) 83), and the second plurality of settings include a plurality of gain settings of the plurality of receivers (gain setting 115 for the low noise amplifier (LNA) 103 and the programmable gain amplifier (PGA) 105) to perform frequency and gain settings to improve the performances of the transmitters and receivers.
Regarding claims 7 and 18, as shown in Kim’s radio (60), since a plurality of receivers (76, 78, 70) are being used, one of the receivers may consider as an observation receiver having a third plurality of settings controlled by the common pins by the gain settings or other settings in order to perform other types of settings as an option for the radio.
Regarding claim 8, although Kim does not explicitly show or mention that how many conductor wires are used for the inbound and outbound data 88 and 98, as shown in Kim’s radio (60), it appears the total number of the conductor wires (for the inbound and outbound data 88 and 98) is smaller than a total number of the RF transmitters (68, 70, 72) and the RF receivers (76, 78, 80). It is also well known in the communications art that one transmission line is capable of for both transmitting data and receiving data over the same line to save cost compared by using two lines, one for data transmission and one for data reception.
Regarding claims 9, 10, 19, and 20, as discussed in Kim’s paragraph [0056], lines 27-38, and shown in Figure 2, the radio (60) further comprising a plurality of registers (the memory 60 may be a single memory device or a plurality of memory devices) storing the first plurality of settings and the second plurality of settings, wherein the control circuit (baseband processing module 64) comprises a register mapping circuit (state machine), and wherein the register mapping circuit comprises a register mapping table (one of the 12 tables listed in paragraph [0197]) storing data mapping a value of the common pins to data stored in the registers.
Regarding claim 12, as discussed in Kim’s paragraphs [0091]  and [0096], and shown in Figures 2, 10B and 11A, wherein the RF communication system (Figure 2) further comprises a baseband processor (microprocessor or digital signal processor, paragraph [0056], lines 20-27) configured to provide in-phase (I) transmit data and quadrature-phase (Q) transmit data to the transmitters (I/Q modulators 218, 220, 222 are used for the transmitter shown in Figure 10B), and to receive I receive data and Q receive data from the receivers (I/Q demodulators 264, 266, 268 are used for the receiver shown in Figure 11A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hush et al. relates to an interface comprising a host or memory controller configured to control settings of transmitters and receivers of a memory device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632